IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RUSSELL M. GRIMES,                     §
                                        §   No. 114, 2021
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below–Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID No. 1108023033A (K)
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: June 8, 2021
                           Decided:   August 5, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, it appears to the Court that:

      (1)    Russell Grimes appeals the Superior Court’s March 22, 2021 order

denying his motion for correction of illegal sentence. The State has filed a motion

to affirm the judgment below on the ground that it is manifest on the face of Grimes’

opening brief that his appeal is without merit. We agree and affirm.

      (2)    In 2013, a Superior Court jury found Grimes guilty of first-degree

robbery and related offenses. Grimes appealed, and we vacated his convictions and
remanded for a new trial because an error occurred during jury selection.1

Following a retrial in 2016, a different Superior Court jury convicted Grimes of first-

degree robbery, possession of a firearm during the commission of a felony

(“PFDCF”), possession of a firearm by a person prohibited, second-degree

conspiracy, and five counts of second-degree reckless endangering. The Superior

Court sentenced Grimes to an aggregate of fifty-three years of Level V incarceration,

followed by probation. We affirmed Grimes’ convictions and sentence on direct

appeal.2

       (3)    On March 18, 2021, Grimes filed a motion for correction of illegal

sentence under Superior Court Criminal Rule 35(a). The Superior Court denied the

motion, and this appeal followed.

       (4)    On appeal, Grimes argues, as he did below, that his sentences for first-

degree robbery and PFDCF run afoul of the double jeopardy protections of the

Delaware and United States Constitutions. Grimes’ argument is unavailing.

       (5)    In the sentencing context, “the Double Jeopardy Clause does no more

than prevent the sentencing court from prescribing greater punishment than the

legislature intended.”3 Section 1447A of Title 11 of the Delaware Code defines




1
  Grimes v. State, 2015 WL 2231801 (Del. May 12, 2015).
2
  Grimes v. State, 188 A.3d 824 (Del. 2018).
3
  Johnson v. State, 5 A.3d 617, 620 (Del. 2010) (quoting Missouri v. Hunter, 459 U.S. 359, 366
(1983)).
                                              2
PFDCF and provides, “In any instance where a person is convicted of a felony

together with a conviction for possession of a firearm during the commission of such

felony, such person shall serve the sentence for the felony itself before beginning the

sentence imposed for possession of a firearm during such felony.”4 We have held

that the statutory mandate of consecutive sentences is clear evidence of legislative

intent to impose cumulative punishments under two statutes, regardless of whether

the statutes proscribe the “same” conduct.5 Contrary to Grimes’ assertion, because

the legislature’s intent is unambiguous, 11 Del. C. § 206 is not implicated.6

       NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to affirm

is GRANTED and the judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:


                                           /s/ Collins J. Seitz, Jr.
                                                Chief Justice




4
  11 Del. C. § 1447A(e).
5
  LeCompte v. State, 516 A.2d 898, 900-02 (Del. 1986) (holding that a defendant’s consecutive
sentences for first-degree robbery and possession of a deadly weapon during the commission of a
felony were not only permissible but mandatory); Powell v. State, 2009 WL 3367068, at *4 (Del.
Oct. 20, 2009) (“Under Delaware law, a defendant may be separately charged, convicted and
sentenced for both Robbery in the First Degree and Possession of a Firearm During the
Commission of a Felony.”).
6
  Johnson, 5 A.3d at 620-21.
                                              3